Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/1/2021 has been entered.  Claims 6-9 were cancelled.  New claims 10 and 11 were added.  Claims 1-4 are under examination.  Claim 5 is withdrawn from further consideration.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a fertilizer composed of wastewater containing magnesium hydroxide obtained after washing laundry using water and 


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that the wastewater does not contain laundry detergent, however this is already a limitation of claim 1.  Therefore, the claim fails to further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.  Applicant argues that the scope of the waste water .  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurran (US 2010/0233767; September 16, 2010).

Applicant’s Invention
Applicant claims a fertilizer composed of laundry wastewater containing magnesium hydroxide.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

McMurran teaches a process of forming magnesium hydroxide from saline water (abstract and Figure 1).  Sources of the water include streams, ground water and saltwater which are contain soluble magnesium (Figure 3).  The waste brine containing magnesium hydroxide [Mg(OH)2] can be further processed to make a feedstock of magnesium metal [0083].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
McMurran does not teach the source of the water is from laundry wastewater, however streams and ground water are used for cleaning laundry and would therefore be a source of laundry waste water.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of McMurran to obtain magnesium hydroxide from laundry wastewater with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of McMurran to produce compositions comprising magnesium from wastewater since waste brines are known to comprise Mg(OH)2.
  
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.  Applicant first argues that soluble magnesium sources taught by McMurran are limited to high salinity sources wherein the Mg content is greater than 1000ppm.  The Examiner is not persuaded by this argument because McMurran teaches a process of forming magnesium hydroxide from saline water and sources of the water include streams, ground water and saltwater which are contain soluble magnesium (abstract, Figures 1 and 3).  Furthermore, McMurran does not teach away from other waste water sources.  Also, there is no limitation that the concentration of Mg in the laundry waste water cannot be greater than 1000ppm.  
Applicant further argues that since the claims are limited to laundry wastewater the water requires the presence of sebum and protein which is not taught by McMurran.  The Examiner is not persuaded by this argument because the scope of waste water includes sources not contained in a .


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617